DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7 are pending in the current application and are examined below.

Allowable Subject Matter
Claims 1-7 are ALLOWED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires a spheroidal graphite cast iron with a specific compositional range for its constituent elements with an amount of copper ranging from 0.1 mass% to 0.4 mass% and further requires the cast iron to have a pearlite fraction of 30% to 56%. 
The closest prior art is “Effect of Selected Alloying Elements on Mechanical Properties of Pearlitic Nodular Cast Irons.” of Serrallach. Although Serrallach discloses a cast iron composition where the copper amount is 0.44-1.72 mass% (Serrallach, Table 1, pg. 362) and discloses developing nearly fully pearlitic nodular cast iron (Serrallach, introduction) where example cast irons have a pearlite fraction of 70-100% (Serrallach, pg. 364, Fig 2), Serrallach does not disclose nor suggest an amount of copper ranging from 0.1 mass% to 0.4 mass%. Further, as Serrallach relates to developing nearly fully pearlitic nodular cast iron (Serrallach, introduction), a person of ordinary skill would not be motivated to modify these parameters of Serrallach as a lower amount of pearlite would make the cast iron not nearly fully pearlitic and Serrallach considered amounts of pearlite lower than 70% outside the scope of investigation. Therefore claim 1 is free from the prior art. 
Product claims 3-7 all depend from claim 1 and further limit the subject matter of the claim upon which it depends, and therefore are also free from the prior art.
Claim 1 is directed to an allowable product. Claim 2 is directed to the process of making the allowable product of claim 1 and as claim 2 incorporates all the limitations of claim 1, it is also free from the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733